Citation Nr: 0935101	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-06 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The Veteran had active military service from August 1966 to 
May 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.	Bilateral hearing loss was not manifested in active 
service or within one year of service discharge, and the 
probative evidence of record fails to indicate any current 
bilateral hearing loss is otherwise etiologically related 
to such service.

2.	Recurrent tinnitus was not manifested in active service 
and the probative evidence of record fails to indicate any 
current tinnitus is otherwise etiologically related to 
such service.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a).

2.	Recurrent tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in April 2006.  
The RO's March and September 2005 notice letters advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the Veteran.  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the Veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The September 2006 VCAA letter provided such 
notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Hines VA 
Medical Center (VAMC) have also been obtained.  The appellant 
has not identified any additional records that should be 
obtained prior to a Board decision.  Therefore, VA's duty to 
further assist the Veteran in locating additional records has 
been satisfied.  The Veteran was afforded VA audiological 
examinations in September 2007 and December 2008.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In 
an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran asserts he suffers from bilateral hearing loss 
and recurrent tinnitus as a result of in-service acoustic 
trauma.  Specifically, he contends that he was subjected to 
heavy construction equipment noise during service.

The Board observes that for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The report of a September 2007 VA audiology examination 
indicates the Veteran currently suffers bilateral hearing 
loss for VA purposes.  See 38 C.F.R. § 3.385.

Service medical records indicate the Veteran was provided an 
audiometric evaluation at service induction, in May 1966.  
Prior to November 1967, military audiometric results were 
reported in American Standards Association (ASA) units; VA 
used ASA units prior to July 1966.  However, in July 1966, VA 
adopted International Organization for Standardization (ISO) 
units, and the military followed suit in November 1967.  The 
current definition for a hearing loss disability found at 38 
C.F.R. § 3.385 is based on ISO units.  The military audiogram 
in the instant case conducted in 1966 must be converted from 
ASA to ISO units.

Essentially, this means adding 10 decibels to the reported 
findings in most frequencies, the exceptions being adding 15 
decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

On examination pending service induction in May 1966, pure 
tone thresholds, in decibels, converted to ISO units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
--
15
LEFT
25
25
35
--
20

Speech recognition ability was not reported.  His ears and 
drums were normal.  The Board observes that, even though the 
May 1966 Report of Medical Examination indicates defective 
hearing, the Veteran's hearing at service induction does not 
meet the criteria for hearing loss for VA purposes.  See 
38 C.F.R. § 3.385 (2008).


On examination pending service discharge in May 1968, pure 
tone thresholds, in decibels, recorded in ISO units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

Speech recognition ability was not reported.  His ears and 
drums were normal.  There were no findings or complaints 
pertaining to hearing loss or recurrent tinnitus.

The Board observes there is no objective evidence of a 
chronic hearing loss disability during active service.  
Furthermore, the Board observes the Veteran himself denied a 
personal history of hearing loss and ear trouble upon 
separation from service.  See May 1968 Report of Medical 
History.  As such, the Board finds the Veteran did not suffer 
a bilateral hearing loss disability or recurrent tinnitus in 
service.  In fact, the evidence of record indicates the 
Veteran's hearing improved at all frequencies during service.

In addition, there is no evidence that the Veteran suffered 
from sensorineural hearing loss within one year of separation 
from active duty.  Thus, the presumption of service 
connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

Furthermore, there is no evidence of record to indicate the 
Veteran complained of or was diagnosed with a hearing loss 
disability or recurrent tinnitus until his February 2005 
claim for benefits.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  

The Board acknowledges the Veteran's contentions that he has 
suffered from tinnitus since active service.  However, the 
Board observes the evidence of record is absent findings or 
complaints of tinnitus until no earlier than 2005, over 35 
years after the Veteran's separation from active military 
service.  This gap in the evidentiary record preponderates 
strongly against this claim on the basis of continuity of 
symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991) see also Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence).  
Furthermore, the Board notes the Veteran himself denied a 
history of ear trouble at separation from service.  The Board 
finds that the contemporaneous records far outweigh the 
veteran's recent statements concerning suffering from 
tinnitus since separation from service.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
veteran).

As noted above, the Veteran was provided a VA audiological 
examination in September 2007.  After examining the Veteran 
and the claims folder, the VA examiner opined that it is less 
likely than not that the Veteran's current bilateral hearing 
loss and recurrent tinnitus are related to in-service noise 
exposure.  With respect to bilateral hearing loss, the VA 
examiner noted the Veteran's normal hearing upon service 
separation as well as the Veteran's post-service history of 
recreational noise exposure.  With regards to tinnitus, the 
VA examiner observed the absence of reports of tinnitus prior 
to the Veteran's 2005 claim for benefits.  The VA examiner 
concluded that, due to the period of time between the 
Veteran's separation from active service and the onset of 
symptoms, the Veteran's tinnitus is less likely than not 
related to his active service.  The VA examiner reiterated 
the negative opinion in a December 2008 medical opinion.

In sum, the Board finds that there is no objective evidence 
of a bilateral hearing loss disability or recurrent tinnitus 
during active service.  The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the Veteran's current bilateral 
hearing loss and tinnitus and his in-service acoustic trauma.  
The Board finds that the preponderance of the evidence is 
against this aspect of the Veteran's claim.  The Veteran has 
produced no competent medical evidence or competent medical 
opinion in support of his claim that his current bilateral 
hearing loss or tinnitus is the result of his active service.  
In addition, the normal findings at service separation, the 
negative VA examiner's opinion and the length of time between 
the Veteran's separation from active service and first 
complaints of hearing loss and tinnitus weighs against the 
Veteran's claim.

Finally, the Board acknowledges that the Veteran himself has 
claimed his current hearing loss and tinnitus arise from his 
active service.  However, the Board notes that as a layman, 
the Veteran has no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss and recurrent tinnitus, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107 (West 2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for recurrent tinnitus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


